Title: To Benjamin Franklin from Jno. Hammond, 6 December 1777
From: Hammond, Joseph
To: Franklin, Benjamin


Honoured Sur,
St. Malo Decr. th 6. 1777.
I think there is no person, to whom I might apply to for Redress, Like as a person that is not acting not only for the Good of the publick, but also for the Good of the Common welth. I am Sorrow to trouble you nor neither Should I, had not my present Situation Required it. I am Sorrow to have occation of writing to you, in Respect to the marchant, with whom I am Concern’d. The Marchant with whom I Engag’d in paris when I Engag’d knew that I was in want of Cloths [Clothes], and thereupon promis’d to Supply me with money to Cloth myself, which the marchant hear at St. Malo fully Denys. Mr. Anderson that Came with me, has behaved himself very much out of Carrecter in going away, which is the Occation of all this, but it is very well known that a person Cannot Go to Sea without Cloths. If they will pay me up from the time of my Engagment and Give me two months advance I Shall be able to Cloth myself, therefore I humbly beg the favor of you to write to Mr. du parny, and till him that I Cannot go to Sea without Cloths and I only beg the faveor that he would pay me up and advance me two month pay. Therefore my dear Sur I hope you will do me this faveor and write me an answer according to his, and write to the Care of Mr. Desagru [Desegray]. I have not any thing to write in perticuler more only with wishing your Helth I am Sur your most Humble Sarvant.
Jno. Hammond
 
Addressed: To / Dr. Frankling / att / Paris
Notation: Jn Hammond
